Citation Nr: 1109167	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right foot tendonitis.  

2.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran had active service from January 2001 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected right foot tendonitis is manifested by complaints of pain and tenderness without abnormal changes in the feet.  

2.  The service-connected right foot tendonitis does not approximate any more than a moderate foot injury.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right foot tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. Part 4, including §§ 4.7, 4.20 and Codes 5024, 5284 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in July 2005 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The initial notice letter was provided before the adjudication of her claim in November 2005.  A notice that fully complied with the current requirements of the VCAA and provided notice regarding potential ratings and effective dates was sent to the claimant in December 2007.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, she was afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in October 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  Her available post-service treatment records have also been obtained.  The Veteran has had VA examinations and a medical opinion has been obtained.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO has consistently described the service-connected disability as tendonitis of the right foot, while the recent diagnoses have consistently been plantar fasciitis and the Veteran asserts that she has plantar fasciitis of both feet that warrants a higher rating.  The plantar fascia is the deep fascia of the sole of the foot.  It includes the thick central part, the plantar aponeurosis, covering the central compartment of the sole of the foot, and the thinner medial and lateral parts covering the hallucis and digit minimi muscles (compartments), respectively.  STEDMAN'S MEDICAL DICTIONARY, 649 (27th ed., 2000).  In August 2008, the RO denied service-connection for a left foot disability.  The Veteran did not submit a timely notice of disagreement, so that decision is final.  Thus, the Board has no jurisdiction to evaluate the left foot disability.  Cf. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This decision must be restricted to the right foot.  

As to whether the right foot diagnoses represent the same disability, we must consider its history.  See 38 C.F.R. § 4.1 (2010).  In November 2002, the RO granted service-connection for tendonitis of the right foot with a 10 percent evaluation.  That was based on an October 2002 VA examination that diagnosed tendonitis right foot.  The examination report shows that the Veteran reported that, during service, she was found to have arthritis and tendonitis of the right foot and was treated conservatively.  Examination showed no deformity of the right foot.  There was a full range of motion in the toes and ankles.  In the absence of objective findings, the only basis for the diagnosis is the history provided by the Veteran.  That was not accurate because there was no finding of arthritis in service.  

The November 2002 rating decision also referenced the service treatment records.  In August 2001, the Veteran complained of having right foot pain since running in the last 2-3 days.  She stated that she had a foot fracture during basic training and had occasional foot pain that was worse with running.  Examination showed poor arch support with pain on the dorsum and plantar surfaces of the foot at the distal and midshaft of the metatarsals.  X-rays were negative for a fracture.  The assessment was right foot pain.  

A few days later in August 2001, the Veteran was seen by a physical therapist.  She reported having right foot and ankle pain since basic training in March 2001.  She was noted to have an antalgic gait and ambulated with a cane and boots.  There was flattening of the arch.  There was tenderness to palpation of the first metatarsal shaft, the cuneiform, part of the right 3rd and 4th metatarsals, and the lateral edge of the 5th metatarsal.  There was tenderness to palpation of the right anterior ligament and lateral ankle.  The possibility of a stress fracture was considered.  X-rays were within normal limits and a stress fracture was ruled out.  

The Veteran again complained of right foot pain in December 2001.  She said that it had been hurting on bearing weight and had been hurting since marching 3 days earlier.  Physical examination of the right foot disclosed a flat foot and tenderness on the center of the dorsum.  Range of motion was complete.  There were no neurovascular deficits.  An X-ray study with multiple views of the right foot showed anatomic alignment without fracture, arthritic change, osteochondritis desicans, or abnormal sclerosis.  No subtalar coalition was seen.  The impression was a normal right foot.  A brace for a flat foot was recommended.  

The tendonitis of the right foot is currently rated as 10 percent disabling under diagnostic code 5024 for tenosynovitis.  The rating schedule provides that disabilities rated under diagnostic code 5024 will be rated on limitation of motion as degenerative arthritis using diagnostic code 5003.  Those rating criteria provide a minimum 10 percent rating where there is a limitation of motion.  Pain on motion is considered a limiting factor.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  These diagnostic codes do not provide higher ratings for a single major joint or group of minor joints but state that higher ratings may be assigned under the diagnostic codes for the joints affected.  Thus, the Board has considered the rating criteria for the feet.  

Initially, we note that the same disability manifestations can not be compensated twice.  38 C.F.R. § 4.14 (2010).  So, a disability rating for the foot could not be assigned in addition to the current rating.  Ratings under the diagnostic criteria for the foot would be in place of the current criteria.  In this regard, diagnostic codes 5277, 5279, 5280, 5281, 5282, are limited to 10 percent and would not provide a higher rating.  

For unilateral acquired flatfoot:
A pronounced disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances will be rated as 30 percent disabling.  
A severe disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities will be rated as 20 percent disabling.  
A moderate disability manifested by the weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet will be rated as 10 percent disabling.  
Mild symptoms relieved by built-up shoe or arch support will be noncompensable.  
38 C.F.R. § 4.71a, Code 5276.  

Unilateral acquired claw foot (pes cavus) with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity will be rated as 30 percent disabling.  
Where all toes are tending to dorsiflexion, there is limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads the disability will be rated as 20 percent disabling.  
Where the great toe is dorsiflexed, there is some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads, the disability will be rated at 10 percent.  A slight condition will be rated as noncompensable.  
38 C.F.R. § 4.71a, Code 5278.  

Malunion or nonunion of the tarsal, or metatarsal bones will be rated as 30 percent disabling where severe, 20 percent disabling where moderately severe, or 10 percent disabling where moderate.  38 C.F.R. § 4.71a, Code 5283.  These criteria will not be further discussed because there is no evidence of malunion or nonunion of the tarsal or metatarsal bones, or any analogous disability.  

Other foot injuries will be rated as 30 percent disabling where severe, 20 percent disabling where moderately severe, or 10 percent disabling where moderate.  Actual loss of use of the foot will be rated at 40 percent.  38 C.F.R. § 4.71a, Code 5284.  

Background

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received in May 2005.  See 38 C.F.R. §§ 3.157, 3.400(o) (2010).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran was treated at a military facility in November 2004.  She was requesting new insoles for plantar fasciitis.  Examination of her feet disclosed excessive pronation of her feet, pes planus of both feet, tenderness on palpation of both feet, and tenderness on palpation of both heels.  There was no swelling, erythema, or induration.  Foot motion was normal.  There was no pain on motion.  The toes showed no abnormalities.  The assessment was plantar fasciitis.  Arch supports were recommended.  

A June 2005 VA podiatry clinic note shows the Veteran presented for continued arch and heel pain in both feet for the past 4 years.  She described having worse pain after periods of rest when she first got up.  There was no recent trauma.  Pedal pulses were palpable, bilaterally.  There were no open wounds or signs of infection.  There was pain on direct palpation of the plantar fascial insertion.  The assessment was plantar fasciitis.  The June 2005 X-ray studies showed no evidence of calcaneal spurs.  The tarsals, metatarsals, and phalanges were intact.  Bony mineralization was normal.  There was no soft tissue abnormality.  

VA podiatry notes show the Veteran was measured for orthotics in July 2005 and in August 2005 the orthotics were seen to fit well to her shoes and feet.  She had minimal pain to palpation of the involved fascial band.  

A VA neurologic clinic note, dated in July 2005 shows the Veteran had a normal gait with a decreased arm swing on the right.  She was used to using a cane.  She explained that she had plantar fasciitis and ambulated with a cane because she had pain after 15 minutes of walking.  Her tandem walk, walking on toes, and heels was normal.  

The Veteran had a VA foot examination in August 2005.  She reported the onset of right foot pain in service with subsequent development of left foot pain.  A physician had diagnosed plantar fasciitis in 2002.  She walked with a cane to keep balance and lessen pain.  Insoles helped her walk and stand more than 10 minutes without pain.  She had been treated with physical therapy, exercises, and pain medication.  She reported that X-rays were normal and denied surgery.  

Examination of the feet showed no breakdown or callosities.  Posture was normal.  Gait was normal.  She required a cane to walk because of pain.  Range of motion testing showed both right and left ankles had 20 degrees dorsiflexion and 45 degrees plantar flexion.  The range of ankle motion was not limited by pain, fatigue, weakness, lack of endurance, or incoordiantion.  The feet and toes had no atrophy, edema, or weakness.  There was no pes planus or painful motion on the 2nd to 5th toes, left and right.  Palpation of the plantar surfaces of the feet revealed slight tenderness on the right and left.  The Achilles tendon showed good alignment.  Dorsiflexion of all toes produced no pain.  Palpation of the metatarsal heads of all toes produced no tenderness.  There was no hammertoe, hallux valgus, or hallux rigidus.  It was noted that the Veteran required support of her shoes for her feet.  The diagnosis was bilateral plantar fasciitis.  The examiner noted that the Veteran was complaining of pain in both feet.  Objectively there was significant tenderness on palpation over the plantar surface of both feet.  There was no swelling, redness or stiffness noted.  

VA podiatry clinic notes for November 2005 show the Veteran reported no relief from cortisone injections.  She still complained of pain with the first steps in the morning.  She walked with a cane because of pan.  There was pain on palpation to the plantar fascial insertion site of the bilateral heels, right worse than left.  The assessment was plantar fasciitis, right worse than left.  Similar complaints and findings continued in July and August 2005 and April 2006.  

A course of physical therapy was initiated in October 2006.  The Veteran described her pain as feeling as though she was walking on glass.  She said the right foot always had pain, which was greater than the left.  The pain was increased on prolonged standing and walking.  Pain decreased with the use of a cane, sitting with legs elevated and ice.  The pain was described as 10/10 and sharp.  

The Veteran's feet were again examined for VA in November 2006.  She reported that the pain traveled from the bottom of her feet to the top and then up to her knees.  She felt the pain was at level 10 and aching, sharp, and cramping in nature.  The pain was elicited by physical activity and standing and relieved by rest.  She asserted that she could not walk, run, stand, jump, or have any pressure on her feet for more than 2 minutes.  

Examination of the feet did not reveal any signs of abnormal weight bearing.  Posture was within normal limits.  Her gait was otalgic.  She required a cane, day boot and splint for ambulation because of severe plantar fasciitis.  Right and left ankle motion was 20 degrees dorsiflexion and 45 degrees plantar flexion.  Joint function was not limited by pain, fatigue, weakness, lack of endurance or incoordination.  There was tenderness on the right and left feet.  Pes planus was present.  There was no valgus.  There was no forefoot/midfoot malalignment.  Palpation of the plantar surface of the right foot revealed severe tenderness.  The right Achilles tendon revealed good alignment.  There was no pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  She did not have any limitation on standing and walking.  She required arch supports but her symptoms and pain were not relieved by the corrective shoe wear.  Non-weight-bearing X-ray studies were within normal limits.  The diagnosis was chronic right plantar fasciitis.  

The Veteran was discharged from physical therapy in February 2007.  Various treatment modalities had been used.  The Veteran said her pain was about the same, although exercise and ice helped.  Range of motion and strength were within normal limits.  Gait was independent with or without use of a straight cane.  She utilized a cane due to pain.  Balance was good.  The assessment was that the Veteran continued to complain of foot pain but was independent.  

The Veteran was also seen at the VA mental health clinic in 2006 and 2007 and her complaints of foot pain were recorded in those notes.  

A VA general medicine note, of March 2007, reflects complaints, including bilateral plantar fasciitis.  She complained of pain on the bottom of both feet, mainly in the morning on first getting out of bed.  She had been doing stretching exercises, ice massage, and wearing special shoes.  These helped ease the pain to some extent.  Examination showed a normal gait and no pedal edema.  There was mild tenderness to palpation over the plantar fascia, bilaterally.  

The Veteran was hospitalized for treatment of a gynecological problem in June 2007.  On admission examination, she reported an unsteady gait, using a cane,  and painful walking with foot problems.  

The October 2007 VA general medicine note shows the Veteran had a history of bilateral plantar fasciitis and continued to experience chronic pain in both feet, right greater than left.  She had reportedly been using orthotics with no improvement.  The only foot finding was that there was no pedal edema.  The impression was bilateral plantar fasciitis with persistent pain.  

The Veteran was again examined for VA in January 2008.  She reported having pain in both feet for 6 years.  The pain occurred constantly.  It was described as aching, sharp, and level 6/10.  The pain came by itself and was relieved by rest and itself.  At the time of pain, she could function with medication.  She had pain at rest and while walking or standing.  

Examination showed the Veteran's posture to be within normal limits.  Her gait was within normal limits.  Examination of the feet did not reveal any signs of abnormal weight bearing.   She did not require any assistive device for ambulation.  Both ankle joints had 20 degrees dorsiflexion and 45 degrees plantar flexion.  Ankle joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Examination of the right foot revealed painful motion and tenderness.  There was no edema, disturbed circulation, weakness, or atrophy of the musculature.  There was active motion in the metatarsophalangeal joint of the right great toe.  Her gait was antalgic.  Pes planus was not present.  There was no pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  She did not have any limitation on standing and walking.  She did not require any type of support with her shoes.  

X-rays studies of the right foot showed normal appearing osseous structures.  The joint spaces were maintained.  There were no osseous or arthritic changes seen.  The soft tissues were unremarkable.  The impression was a normal foot with no change compared to the November 2005 X-ray studies.  

The January 2008 examination concluded by noting that the non-weight bearing X-rays of the right foot were within normal limits.  The diagnosis was plantar fasciitis, bilateral; based on a subjective history of foot pain and objective tenderness of the plantar surface and pain with full range of motion.  

The Veteran did submit evidence from private care givers.  Magnetic resonance imaging (MRI), in September 2009, disclosed a 3 millimeter subchondral cyst along the anterior margin of the calcaneus at the articulation with the cuboid.  The remaining marrow signal was within normal limits.  The extensor and flexor tendons revealed normal homogeneous low T1 and T2 signals.  The plantar fascia and Achilles tendon signals were within normal limits.  The supporting ligaments of the ankle were intact.  The impression was an unremarkable MRI evaluation of the right ankle and midfoot.  Specifically, no signal abnormality was demonstrated along the lateral aspect of the right foot or within the area of pain within the heel.  

A clinical note from Dr. M. L. O., dated in October 2009, shows subjective complaints of pain in the right foot.  The Veteran reported occasional hard, sharp pain.  She pointed to the lateral ankle area and subtalar area as the pain location.  Pain lasted a second to 5 seconds and then went away, maybe once or twice a week.  The MRI results were noted.  Objectively, there was point tenderness on palpation of the posterior tibial tendon of the right foot.  The right subtalar joint hurt on palpation and hurt slightly on range of motion.  On stance, she continued to over pronate, right worse than left.  The orthotic was not holding her quite as well as he would like.  The assessment was subtalar joint synovitis, chronic over pronation, and tendoachilles contracture.  


Conclusion

The range of ankle motion has consistently been measured as 20 degrees dorsiflexion and 45 degrees plantar flexion.  This is a normal range of motion.  38 C.F.R. § 4.71, Plate II (2010).  Further, testing has shown that there is no pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There is no competent evidence of an ankle disability that would support an additional rating.  See 38 C.F.R. § 4.71a, Codes 5270 to 5274.  

There is no rating criteria specifically for plantar fasciitis.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  With this in mind, the Board has reviewed all of the foot diagnostic codes to see if the disability meets any criteria for a higher or additional rating.  As noted above, diagnostic codes 5277, 5279, 5280, 5281, 5282, are limited to 10 percent and would not provide a higher rating.  

Considering rating by analogy to an acquired flatfoot condition, the current 10 percent rating would be appropriate for a moderate disability with some deformity, such as the over pronation described by some examiners; as well as by pain on manipulation and use of the feet, such as described in the medical records.  Thus, rating by analogy to a flatfoot condition would result in the current 10 percent rating.  To be analogous to higher rating criteria, there would have to be objective evidence of a substantially greater degree of disability, such as marked deformity, indications of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo achillis.  Since the repeated examinations and clinical reports show that these significantly greater objective findings are not present, a higher rating, as analogous to flat foot, is not warranted.  

The rating criteria for pes cavus consider the plantar fascia.  The next higher rating, 20 percent, requires that all toes tend to dorsiflexion, there is limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  In this case, repeated examination has not disclosed any involvement of the toes.  There is no limitation of ankle dorsiflexion; as noted above, dorsiflexion has repeatedly been shown to be normal.  There has been no report of any tenderness over the metatarsal heads.  While there has been tenderness over the plantar fascia, there is no actual shortening.  No examiner has reported any shortening and on the recent MRI, the plantar fascia signal was normal.  Thus, the Veteran's findings are not analogous to pes cavus and a higher rating cannot be assigned as analogous to the criteria of diagnostic code 5278.   

Diagnostic code 5284 considers other foot injuries and provides a 10 percent rating for a moderate foot injury.  The next higher rating, 20 percent, requires a moderately severe injury.  A 30 percent rating requires severe injury.  A 40 percent rating will be assigned for the actual loss of use of the foot.  Loss of use means that the Veteran would be equally well served by amputation and a prosthesis.  38 C.F.R. § 3.350(a)(2) (2010).  No one has suggested that alternative.  A severe foot disability would mean that the foot retains some function but has severe objective findings.  While a moderately severe disability would be less, there would still be very significant objective findings.  In this case, the objective findings are limited.  The over pronation noted by some examiners and the plantar tenderness noted by all are well within the perimeter of a moderate injury, for which the current 10 percent rating is assigned.  Thus, a higher rating cannot be assigned by analogy to diagnostic code 5284.  

While the Veteran may feel that her foot pain disables her to such an extent that higher ratings are warranted, the limited objective findings on repeated examinations show that her disability is analogous to, at most, a moderate impairment warranting a 10 percent rating.  The medical records provide a preponderance of evidence showing that the service-connected right foot disability is not analogous to any applicable criteria for a higher evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2010) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran may disagree, the preponderance of medical evidence shows that for her service-connected right foot disability the manifestations are adequately compensated by the rating schedule.  The preponderance of medical evidence is consistent in showing that the disability is no more than 10 percent disabling, even on an extraschedular basis.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that this service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 10 percent for right foot tendonitis is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the record shows that the Veteran is unemployed and that she has several service-connected disabilities.  Together, these disabilities have a significant impact on her overall qualification for employment and raise a TDIU claim, which should be considered in the first instance by the AOJ.  

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the claim for TDIU.  If the claim is denied, the appellant and her representative should be provided a statement of the case (SOC).  An appropriate period of time should be allowed for response.  

Subsequently, if the Veteran perfects an appeal, the case should be returned to the Board.  The Board intimates no opinion as to the ultimate outcome of this issue.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


